Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 16-27 are pending.
In response to the restriction requirement of 10/16/20, applicants’ election on 12/15/20 without traverse of group III (claims 22-23  and 25-27) directed to A  method of producing ginsenoside or a precursor thereof, using  yeast wherein an expression level of expression of phospholipid biosynthetic gene is changed compared to  its intrinsic expression level by  INO2 or INO4 gene.  Non-elected claims 16-21 and 24 are withdrawn. Claims 22-23  and 25-27 are for examination.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  1/24/21  are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statements. 


Claim Rejections, 35 U.S.C 112(a) 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow." In this case, in light of the specification, the examiner has broadly interpreted the claims by reciting  “ recombinant yeast strain wherein an expression level of transcription factor of a phospholipid biosynthetic gene is changed compared to  its intrinsic expression level or  by expressing an   INO2 of a nucleotide sequence of SEQ ID NO: 1 or an   INO4 of a nucleotide sequence of SEQ ID NO: 2 or an   OPT1 of a nucleotide sequence of SEQ ID NO: 3” can be modifying the yeast strain by any phospholipid biosynthetic gene from any source by any means or any fragment of nucleotide sequence of SEQ ID NO: 1 or nucleotide sequence of SEQ ID NO: 2 or a nucleotide sequence of SEQ ID NO: 3  wherein said fragment comprise any structure and any function ( can be fragment of a couple of residue).  Therefore in light of the specification, claims are broadly interpreted  to comprise  any yeast strain expressing any phospholipid biosynthetic gene from any source by any means or any fragment of nucleotide sequence of SEQ ID NO: 1 or nucleotide sequence of SEQ ID NO: 2 or a nucleotide sequence of SEQ ID NO: 3   ( anucleotide sequence of  a sequence ( seq id no: 1, 2 or 3) can  of  a fragment of several nucleotide)wherein said fragment comprise any structure and any function having specified activity.
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
There is no structure-function correlation with regard to the members of the genus of  microorganism  that recited in the claims comprise  any  yeast expressing any nucleotide sequence of SEQ ID NO: 1 or nucleotide sequence of SEQ ID NO: 2 or a nucleotide sequence of SEQ ID NO: 3  wherein said fragment comprise any structure and any function and has  specified activity. The specification disclose the recombinant  yeast strain expressing  SEQ ID NO: 1, SEQ ID NO: 2 and/or SEQ ID NO: 3. Therefore one of skill in the art would not recognize from the disclosure that applicants were in possession of the claimed invention.
The genus of microorganism or microorganism expressing genus of  dextransucrase polypeptides having   specific activity required in the claimed invention is an extremely large structurally and functionally variable genus. An argument can be made that any or more of the gene of  SEQ ID NO: 1, SEQ ID NO: 2 and/or SEQ ID NO: 3 can be used to find  appropriate genes to modify the yeast strain to increase its expression of phospholipid biosynthesis. However, the art clearly teaches there is a practical limits to predict function of a polypeptide based structural homology:
 A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function 
B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone 
C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few species; such as  SEQ ID NO: 1, SEQ ID NO: 2 and/or SEQ ID NO: 3 has been provided by the applicants’, which would indicate that they had the possession of the claimed genus of dextransucrase expressing microorganism. The claimed genera of dextransucrase expressing microorganism have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov

Claim Rejection 35 U.S.C 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 22  and 26-27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by D1:    Dai et al. ( Metab Eng. 2013, 20, pp 146-156, IDS). 
Claim 22 is directed to a recombinant yeast suitable for use in producing ginsenoside or a precursor thereof, wherein an expression level of 
Claim 26  is of claim 22 wherein said yeast strain can be Saccharomyces cerevisiae
Claim 27  is of claim 22 wherein said yeast strain is suitable for producing is squalene or 2,3-oxidosqualene.
Dai et al.  disclosed production of  ginsenosides ( abstract) and 2,3-oxidosqualene ( see Fig 1) using  recombinant Saccharomyces cerevisiae strained modified by increase in expression of phospholipid biosynthetic gene  ( see, Figure 1, OA module and PPD/PPT Module) and also the yeast endogenous HMGR, SQE and SQS genes were over-expressed (see Figure 1) resulting production of  ginsenosides ( abstract) and 2,3-oxidosqualene ( see Fig 1). Therefore Dai et al. anticipate applicants claim 1, 5 and 8  as interpreted.
Claims 22-23 and 26 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by D2 CN 105 255 952, see abstract IDS). 

D2 discloses a Cerevisiae yeast cell in which the IN02 gene is overexpressed (abstract). This overexpression leads to the production of  increase in metabolites which could act as a precursor for the production of ginsenoside.
Claims 22-23, 26 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by D3 : JORG C. DE RUIJTER ET AL: "Enhancing antibody folding and secretion by . 

D3 discloses a Cerevisiae yeast cell in which deletion of the OPI1 gene leads to an ER expansion and an improvement of the secretion capacity (abstract). This deletion leads to the increase in the production of metabolites which could act as a precursor for the production of ginsenoside.
Claims  22-27 are  rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Foerster et al. (WO2008000277).

Foerster et al. disclosed a method of producing polyunsaturated 
  fatty acids (PUFAs), arachidonic acid (ARA) and eicosapentaenoic acid 
  (EPA) in genetically engineered fungal cells and teach the improvement of PUFA content in the host organism (fungi) by over-expressing any of the genes selected from FAS2, INO2, INO4 and LRO) or by the deletion of OPI1. The INO2 gene comprise a sequence which is 99.7% sequence identical to applicants INO2 sequence of SEQ ID NO: 1.( see sequence alignment below:


SEQUENCE ALIGNMENT WITH SEQ ID NO:1


RESULT 2
AOG45519
ID   AOG45519 standard; DNA; 915 BP.
XX
AC   AOG45519;

DT   01-MAY-2008  (first entry)
XX
DE   Saccharomyces cerevisiae INO2 sequence, SEQ ID 166.
XX
KW   fatty acid synthesis; genetically engineered microorganism;
KW   gene expression; INO2; ds.
XX
OS   Saccharomyces cerevisiae.
XX
CC PN   WO2008000277-A2.
XX
CC PD   03-JAN-2008.
XX
CC PF   29-JUN-2007; 2007WO-DK050079.
XX
PR   29-JUN-2006; 2006US-0817643P.
XX
CC PA   (FLUX-) FLUXOME SCI AS.
XX
CC PI   Foerster J,  Gunnarsson NK,  Svensson MIE,  David HSM,  Plate I;
CC PI   Tavares SDAP,  Mouillion J,  Bjorn SP,  Moller P;
XX
DR   WPI; 2008-D82529/27.
XX
CC PT   Producing polyunsaturated fatty acid in a fungal cell comprises 
CC PT   increasing the in vivo desaturase efficiency or fatty acid content in the
CC PT   cell.
XX
CC PS   Disclosure; SEQ ID NO 166; 158pp; English.
XX
CC   The present invention relates to a method of producing polyunsaturated 
CC   fatty acids (PUFAs), arachidonic acid (ARA) and eicosapentaenoic acid 
CC   (EPA) in genetically engineered fungal cells. In particular, the 
CC   invention relates to the improvement of PUFA content in the host organism
CC   (fungi) by over-expressing fatty acid synthases (CYB5, cytochrome b5 and 
CC   MCR1, mitochondrial NADH-cytochrome b5 reductase) and genes involved in 
CC   fatty acid desaturation, and heterologous expression of MCR1, CYB5 and 
CC   fatty acid synthases. The fatty acid content of a cell can also be 
CC   increased by over-expressing any of the genes selected from (FAS2, INO2, 
CC   INO4 and LRO1) or by the deletion of OPI1. The present sequence is a 
CC   Saccharomyces cerevisiae INO2 sequence, used in the scope of the 
CC   invention.
XX
SQ   Sequence 915 BP; 311 A; 232 C; 165 G; 207 T; 0 U; 0 Other;

  Query Match             99.7%;  Score 911.8;  DB 29;  Length 915;
  Best Local Similarity   99.8%;  
  Matches  913;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 ATGCAACAAGCAACTGGGAACGAATTACTGGGTATCCTAGATCTGGATAACGATATAGAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGCAACAAGCAACTGGGAACGAATTACTGGGTATCCTAGATCTGGATAACGATATAGAC 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTTGAAACTGCTTACCAAATGCTCAGCAGTAACTTCGACGACCAAATGTCTGCGCACATA 120

Qy        121 CATGAAAACACGTTTAGTGCAACTTCCCCTCCTCTGTTAACACACGAGCTCGGCATAATT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CATGAAAACACGTTTAGTGCAACTTCCCCTCCTCTGTTAACACACGAGCTCGGCATAATT 180

Qy        181 CCTAACGTGGCAACCGTGCAACCCTCTCACGTAGAAACTATACCTGCCGATAACCAAACT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CCTAACGTGGCAACCGTGCAACCCTCTCACGTAGAAACTATACCTGCCGATAACCAAACT 240

Qy        241 CATCATGCTCCTTTGCATACTCATGCTCACTATCTAAATCACAACCCTCATCAACCAAGC 300
              |||||||||||||||| |||||||||||||||||||||||||||||||||||||||||||
Db        241 CATCATGCTCCTTTGCGTACTCATGCTCACTATCTAAATCACAACCCTCATCAACCAAGC 300

Qy        301 ATGGGTTTTGATCAAACGCTTGGTCTCAAGTTGTCTCCTTCCAGTTCGGGGTTGTTGAGC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ATGGGTTTTGATCAAACGCTTGGTCTCAAGTTGTCTCCTTCCAGTTCGGGGTTGTTGAGC 360

Qy        361 ACGAATGAATCGAATGCCATTGAACAGTTTTTAGACAATCTAATATCACAGGATATGATG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ACGAATGAATCGAATGCCATTGAACAGTTTTTAGACAATCTAATATCACAGGATATGATG 420

Qy        421 TCTTCCAACGCTTCCATGAACTCCGATTCACATCTACATATAAGATCACCAAAAAAGCAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TCTTCCAACGCTTCCATGAACTCCGATTCACATCTACATATAAGATCACCAAAAAAGCAG 480

Qy        481 CATAGGTATACCGAATTAAATCAAAGATATCCTGAAACACATCCACACAGTAACACAGGG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 CATAGGTATACCGAATTAAATCAAAGATATCCTGAAACACATCCACACAGTAACACAGGG 540

Qy        541 GAGTTACCCACAAACACAGCAGATGTGCCAACTGAGTTCACCACGAGGGAAGGACCTCAT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GAGTTACCCACAAACACAGCAGATGTGCCAACTGAGTTCACCACGAGGGAAGGACCTCAT 600

Qy        601 CAGCCTATCGGCAATGACCACTACAACCCGCCACCGTTTTCAGTACCTGAGATACGAATC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        661 CCAGACTCTGATATTCCAGCCAATATCGAGGACGACCCTGTGAAGGTACGGAAATGGAAA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CCAGACTCTGATATTCCAGCCAATATCGAGGACGACCCTGTGAAGGTACGGAAATGGAAA 720

Qy        721 CACGTTCAAATGGAGAAGATACGAAGAATAAACACCAAAGAAGCCTTTGAAAGGCTCATT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CACGTTCAAATGGAGAAGATACGAAGAATAAACACCAAAGAAGCCTTTGAAAGGCTCATT 780

Qy        781 AAATCAGTAAGGACCCCACCAAAGGAAAACGGGAAAAGAATTCCCAAGCATATTCTTTTA 840
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 AAATCAATAAGGACCCCACCAAAGGAAAACGGGAAAAGAATTCCCAAGCATATTCTTTTA 840

Qy        841 ACTTGTGTAATGAACGATATCAAGTCCATTAGAAGCGCAAATGAAGCACTACAGCACATA 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 ACTTGTGTAATGAACGATATCAAGTCCATTAGAAGCGCAAATGAAGCACTACAGCACATA 900

Qy        901 CTGGATGATTCCTGA 915
              |||||||||||||||
Db        901 CTGGATGATTCCTGA 915

Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."



Claims 22-27 are  rejected under 35 U.S.C. 103 as being unpatentable over D1:    Dai et al. ( Metab Eng. 2013, 20, pp 146-156, IDS)  in view of Foerster et al. (WO2008000277). 
Claim  22-25  broadly interpreted  as “ method for producing ginsenoside or a precursor thereof using a recombinant yeast ceil, wherein said yeast cell comprises an INO2 (INOsitol requiring 2) gene and exhibits an increased expression level of INO2 as compared with its intrinsic expression level for INO2, wherein the ginsenoside or precursor thereof includes squalene, 2,3-oxidosqualene and

Claim 22 is directed to a recombinant yeast suitable for use in producing ginsenoside or a precursor thereof, wherein an expression level of a transcription factor of a phospholipid biosynthetic gene is changed, as compared with its intrinsic expression level. 
Claim 26  is of claim 22 wherein said yeast strain can be Saccharomyces cerevisiae
Claim 27  is of claim 22 wherein said yeast strain is suitable for producing is squalene or 2,3-oxidosqualene.
Dai et al.  disclosed production of  ginsenosides ( abstract) and 2,3-oxidosqualene ( see Fig 1) using  recombinant Saccharomyces cerevisiae strained modified by increase in expression of phospholipid biosynthetic gene  ( see, Figure 1, OA module and PPD/PPT Module) and also the yeast endogenous HMGR, SQE and SQS genes were over-expressed (see Figure 1) resulting production of  ginsenosides ( abstract) and 2,3-oxidosqualene ( see Fig 1). Therefore Dai et al. anticipate applicants claim 1, 5 and 8  as interpreted.
Dai did not disclose  use of Saccharomyces cerevisiae over-expressing INO2  of SEQ ID NO: 2 or  INO 4 of SEQ ID NO: 2.
	Foerster et al. disclosed genetically engineered fungal cells, such as Saccharomyces cerevisiae over-expressing INO2 using PYK1 promoter ( see page 83, Example 26. The INO2 gene comprise a sequence which is 99.7% sequence identical to applicants INO2 sequence of SEQ ID NO: 1.( see sequence alignment below) and 

SEQUENCE ALIGNMENT WITH SEQ ID NO:1


RESULT 2
AOG45519
ID   AOG45519 standard; DNA; 915 BP.
XX
AC   AOG45519;
XX
DT   01-MAY-2008  (first entry)
XX
DE   Saccharomyces cerevisiae INO2 sequence, SEQ ID 166.
XX
KW   fatty acid synthesis; genetically engineered microorganism;
KW   gene expression; INO2; ds.
XX
OS   Saccharomyces cerevisiae.
XX
CC PN   WO2008000277-A2.
XX
CC PD   03-JAN-2008.
XX
CC PF   29-JUN-2007; 2007WO-DK050079.
XX
PR   29-JUN-2006; 2006US-0817643P.
XX
CC PA   (FLUX-) FLUXOME SCI AS.
XX
CC PI   Foerster J,  Gunnarsson NK,  Svensson MIE,  David HSM,  Plate I;
CC PI   Tavares SDAP,  Mouillion J,  Bjorn SP,  Moller P;
XX
DR   WPI; 2008-D82529/27.
XX
CC PT   Producing polyunsaturated fatty acid in a fungal cell comprises 
CC PT   increasing the in vivo desaturase efficiency or fatty acid content in the
CC PT   cell.
XX
CC PS   Disclosure; SEQ ID NO 166; 158pp; English.
XX
CC   The present invention relates to a method of producing polyunsaturated 
CC   fatty acids (PUFAs), arachidonic acid (ARA) and eicosapentaenoic acid 
CC   (EPA) in genetically engineered fungal cells. In particular, the 
CC   invention relates to the improvement of PUFA content in the host organism
CC   (fungi) by over-expressing fatty acid synthases (CYB5, cytochrome b5 and 
CC   MCR1, mitochondrial NADH-cytochrome b5 reductase) and genes involved in 
CC   fatty acid desaturation, and heterologous expression of MCR1, CYB5 and 

CC   increased by over-expressing any of the genes selected from (FAS2, INO2, 
CC   INO4 and LRO1) or by the deletion of OPI1. The present sequence is a 
CC   Saccharomyces cerevisiae INO2 sequence, used in the scope of the 
CC   invention.
XX
SQ   Sequence 915 BP; 311 A; 232 C; 165 G; 207 T; 0 U; 0 Other;

  Query Match             99.7%;  Score 911.8;  DB 29;  Length 915;
  Best Local Similarity   99.8%;  
  Matches  913;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 ATGCAACAAGCAACTGGGAACGAATTACTGGGTATCCTAGATCTGGATAACGATATAGAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGCAACAAGCAACTGGGAACGAATTACTGGGTATCCTAGATCTGGATAACGATATAGAC 60

Qy         61 TTTGAAACTGCTTACCAAATGCTCAGCAGTAACTTCGACGACCAAATGTCTGCGCACATA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTTGAAACTGCTTACCAAATGCTCAGCAGTAACTTCGACGACCAAATGTCTGCGCACATA 120

Qy        121 CATGAAAACACGTTTAGTGCAACTTCCCCTCCTCTGTTAACACACGAGCTCGGCATAATT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CATGAAAACACGTTTAGTGCAACTTCCCCTCCTCTGTTAACACACGAGCTCGGCATAATT 180

Qy        181 CCTAACGTGGCAACCGTGCAACCCTCTCACGTAGAAACTATACCTGCCGATAACCAAACT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CCTAACGTGGCAACCGTGCAACCCTCTCACGTAGAAACTATACCTGCCGATAACCAAACT 240

Qy        241 CATCATGCTCCTTTGCATACTCATGCTCACTATCTAAATCACAACCCTCATCAACCAAGC 300
              |||||||||||||||| |||||||||||||||||||||||||||||||||||||||||||
Db        241 CATCATGCTCCTTTGCGTACTCATGCTCACTATCTAAATCACAACCCTCATCAACCAAGC 300

Qy        301 ATGGGTTTTGATCAAACGCTTGGTCTCAAGTTGTCTCCTTCCAGTTCGGGGTTGTTGAGC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ATGGGTTTTGATCAAACGCTTGGTCTCAAGTTGTCTCCTTCCAGTTCGGGGTTGTTGAGC 360

Qy        361 ACGAATGAATCGAATGCCATTGAACAGTTTTTAGACAATCTAATATCACAGGATATGATG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ACGAATGAATCGAATGCCATTGAACAGTTTTTAGACAATCTAATATCACAGGATATGATG 420

Qy        421 TCTTCCAACGCTTCCATGAACTCCGATTCACATCTACATATAAGATCACCAAAAAAGCAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        481 CATAGGTATACCGAATTAAATCAAAGATATCCTGAAACACATCCACACAGTAACACAGGG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 CATAGGTATACCGAATTAAATCAAAGATATCCTGAAACACATCCACACAGTAACACAGGG 540

Qy        541 GAGTTACCCACAAACACAGCAGATGTGCCAACTGAGTTCACCACGAGGGAAGGACCTCAT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GAGTTACCCACAAACACAGCAGATGTGCCAACTGAGTTCACCACGAGGGAAGGACCTCAT 600

Qy        601 CAGCCTATCGGCAATGACCACTACAACCCGCCACCGTTTTCAGTACCTGAGATACGAATC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 CAGCCTATCGGCAATGACCACTACAACCCGCCACCGTTTTCAGTACCTGAGATACGAATC 660

Qy        661 CCAGACTCTGATATTCCAGCCAATATCGAGGACGACCCTGTGAAGGTACGGAAATGGAAA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CCAGACTCTGATATTCCAGCCAATATCGAGGACGACCCTGTGAAGGTACGGAAATGGAAA 720

Qy        721 CACGTTCAAATGGAGAAGATACGAAGAATAAACACCAAAGAAGCCTTTGAAAGGCTCATT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CACGTTCAAATGGAGAAGATACGAAGAATAAACACCAAAGAAGCCTTTGAAAGGCTCATT 780

Qy        781 AAATCAGTAAGGACCCCACCAAAGGAAAACGGGAAAAGAATTCCCAAGCATATTCTTTTA 840
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 AAATCAATAAGGACCCCACCAAAGGAAAACGGGAAAAGAATTCCCAAGCATATTCTTTTA 840

Qy        841 ACTTGTGTAATGAACGATATCAAGTCCATTAGAAGCGCAAATGAAGCACTACAGCACATA 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 ACTTGTGTAATGAACGATATCAAGTCCATTAGAAGCGCAAATGAAGCACTACAGCACATA 900

Qy        901 CTGGATGATTCCTGA 915
              |||||||||||||||
Db        901 CTGGATGATTCCTGA 915

Therefore at the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Foerster et al and Dai et al to made recombinant yeast ceil for producing metabolite and precursor thereof, wherein said yeast cell comprises an INO2 gene and exhibits an increased expression level of

INO2. One of ordinary skill in the art would do so as Foerster et al. disclosed
 over-expressing INO2 wherein said  INO2 gene comprise a sequence which is 99.7% sequence identical to applicants INO2 sequence of SEQ ID NO: 1  use it in the process of Dai et al. Therefore, the above invention would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

Claims  22-23, 25-27 are rejected and no claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652